Exhibit 10.3

Form for executive officers

ATRICURE, INC.

2014 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, capitalized terms in this Option Agreement
shall have the same meanings ascribed to such terms in the AtriCure, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Plan”).

I. NOTICE OF STOCK OPTION GRANT

Name:

Address:

You (the “Optionee”) have been granted an option to purchase Common Stock of the
Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Grant Number    Date of Grant    Exercise Price per Share    Total Number of
Shares Granted    Total Exercise Price    Type of Option:   
            Incentive Stock Option1                Nonstatutory Stock Option
Expiration Date   

A. Vesting Schedule.

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

This Option vests and is exercisable as to 25% of the Shares upon the one year
anniversary of the date of the grant and the remaining 75% thereafter vests and
is exercisable in equal monthly installments on the same day of the month over
the following three (3) years.

B. Termination Period.

Subject to Section II.F below, this Option may only be exercised for three
(3) months after Optionee ceases to be a Service Provider. Upon the death or
Disability of Optionee, this Option may only be exercised for twelve (12) months
after Optionee ceases to be a Service Provider. In all cases, this Option will
expire on the Expiration Date set forth above.



--------------------------------------------------------------------------------

II. AGREEMENT

A. Grant of Option.

The Administrator of the Plan hereby grants to the Optionee an Option to
purchase the number of Shares set forth in Part I of this Option Agreement, at
the exercise price per Share set forth in Part I of this Option Agreement (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 13(b) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.

If designated in Part I of this Option Agreement as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it (together with all prior Options granted to
the Optionee) exceeds the $100,000 rule of Code Section 422(d) it shall be
treated as a Nonstatutory Stock Option (“NSO”).

B. Exercise of Option.

(1) Term. This Option is exercisable at any time prior to the Expiration Date
set forth above and in accordance with the Vesting Schedule set forth above and
the applicable provisions of the Plan and this Option Agreement.

(2) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Company. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares. This Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price. No Shares
shall be issued pursuant to the exercise of this Option unless such issuance and
exercise complies with Applicable Laws. Assuming such compliance, for income tax
purposes the Exercised Shares shall be considered transferred to the Optionee on
the date the Option is exercised with respect to such Exercised Shares.

 

2



--------------------------------------------------------------------------------

C. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

(1) cash;

(2) check;

(3) consideration received by the Company under a cashless exercise program (if
any) implemented by the Company in connection with the Plan; or

(4) surrender of other Shares, which in the case of Shares acquired from the
Company, (i) have been owned by the Optionee for more than six (6) months on the
date of surrender, and (ii) have a Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Exercised Shares.

D. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

E. Tax Obligations.

(1) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, and local income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

(2) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (a) the date
two (2) years after the Date of Grant, or (b) the date one (1) year after the
date of exercise, the Optionee shall immediately notify the Company in writing
of such disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

 

3



--------------------------------------------------------------------------------

F. Clawback.

(1) For Conduct of Optionee. By accepting this Option, the Optionee agrees that,
if at any time within one year after the Optionee exercises any portion of this
Option, the Optionee engages in any activity in competition with any activity of
the Company, or in any activity hostile, contrary or harmful to the interests of
the Company, including, but not limited to: (i) conduct related to the
Optionee’s employment for which either criminal or civil penalties against the
Optionee may be sought, (ii) violation of Company policies, including, without
limitation, the Company’s Insider Trading Policy, (iii) violation of the
Company’s Noncompetition, Proprietary Information and Inventions Agreement,
(iv) disclosing or misusing any confidential information or material concerning
the Company, or (v) participating in a hostile takeover attempt, then (1) this
Option shall terminate effective on the date on which the Optionee enters into
such activity, unless terminated sooner by operation of another term or
condition of this Option or the Plan, and (2) any gain represented by the excess
of the closing market price on the date of exercise over the Exercise Price,
multiplied by the number of shares the Optionee purchased through the exercise
of this Option within the specified one-year period, without regard to any
subsequent market price decrease or increase, shall be paid by the Optionee to
the Company. The foregoing sentence is in addition to and not in limitation of
any other obligations of the Optionee, and rights and remedies of the Company,
under contract, statute or otherwise.

(2) In addition, the Optionee agrees that in the event the Company is required
to prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company’s Board of Directors shall require reimbursement to the Company of any
performance-based award made to the Optionee where: (i) the payment was
predicated upon achieving certain financial results that were subsequently the
subject of a substantial restatement of Company financial statements filed with
the U.S. Securities and Exchange Commission; (ii) the members of the Board of
Directors who are considered “independent” for purposes of the listing standards
of the Nasdaq Stock Market determine the Optionee engaged in intentional
misconduct that caused or substantially caused the need for the substantial
restatement; and (iii) a lower payment would have been made to the Optionee
based upon the restated financial results. In each such instance, the Company
will, to the extent practicable, seek to recover from the Optionee the amount by
which any performance-based awards paid to the Optionee for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results.

G. Change in Control.

Notwithstanding Section 9 of the Plan which already provides for acceleration of
vesting under certain circumstances, in the event of any Change in Control, then
(a) for the first 12 months of the Optionee’s employment with the Company or its
successor following such Change in Control, the vesting of an additional 33% of
the then-unvested shares (if any) subject to this Option Agreement at the time
of the Change in Control will be accelerated and the balance will continue to
vest at the same monthly rate (once monthly vesting commences) as they would
have vested if no such acceleration had occurred, and (b) 100% of the Shares
subject to this Option Agreement shall become vested after 12 months of such
employment following such Change in

 

4



--------------------------------------------------------------------------------

Control. In addition, in the event that the Optionee’s employment is terminated
by the Company or its successor without “Cause” (as defined in the Plan) or the
Optionee terminates such employment for “Good Reason” (as defined below) within
one year after a Change in Control, 100% of the Shares (if any) subject to this
Option Agreement that are not vested at the time of such termination will
accelerate and become vested. For purposes of this agreement, “Good Reason”
shall mean the Optionee’s termination of his or her employment with the Company
or its successor following a Change in Control by reason of the material
diminution of his or her duties and responsibilities, the reduction of his or
her overall compensation other than as a part of a general reduction for all
executive officers, or the transfer of his or her principal place of business
for the Company more than 50 miles from its location immediately prior to the
Change in Control. Receipt of the benefits provided to the Optionee under this
paragraph will be conditioned on the Optionee’s executing a general release of
the Company, its successor (if any) and associated persons from any claims
against the Company, its successor (if any) and such persons, in such form as
shall be reasonably requested by the Company or its successor.

H. Entire Agreement; Governing Law.

The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee. This Option Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Ohio.

I. NO GUARANTEE OF CONTINUED SERVICE.

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE OPTIONEE’S RIGHT OR
THE COMPANY’S RIGHT TO TERMINATE THE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

[Remainder of page intentionally left blank. Signature page follows.]

 

5



--------------------------------------------------------------------------------

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement. The
Optionee has reviewed the Plan and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement. The Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

 

OPTIONEE:     ATRICURE, INC.

 

    By:                                     
                                                                         
Signature     Michael H. Carrel     President and Chief Executive Officer

 

    By:                                     
                                                                              M.
Andrew Wade

 

    Vice President and Chief Financial Officer Residence Address    

 

6



--------------------------------------------------------------------------------

EXHIBIT A

ATRICURE, INC.

2014 STOCK INCENTIVE PLAN

EXERCISE NOTICE

AtriCure, Inc.

6217 Centre Park Drive

West Chester, Ohio 45069

Attention: Chief Financial Officer

1. Exercise of Option. Effective as of today,             ,             , the
undersigned (“Purchaser”) hereby elects to purchase             shares (the
“Shares”) of the Common Stock of AtriCure, Inc. (the “Company”) under and
pursuant to the 2014 Amended and Restated Stock Incentive Plan (the “Plan”) and
the Stock Option Agreement dated             (the “Option Agreement”). The
purchase price for the Shares shall be $            per Share, as required by
the Option Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Exercised Shares,
notwithstanding the exercise of the Option. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 8 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

A-1



--------------------------------------------------------------------------------

6. Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This Exercise Notice is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Ohio.

 

Submitted by:       Accepted by: PURCHASER:       ATRICURE, INC.       By:

 

     

 

Signature      

 

     

 

Print Name       Title Address:       Address:       6217 Centre Park Drive

 

            West Chester, Ohio 45069

 

           

 

      Date Received

 

A-2